Citation Nr: 0708150	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
March 26, 1970 rating decision which granted service 
connection for myositis of the back.

2.  Entitlement to an effective date earlier than December 
30, 1997 for the grant of service connection for Ehlers-
Danlos Syndrome.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to an effective date earlier than 
December 30, 1997 for the grant of service connection for 
Ehlers-Danlos Syndrome is addressed in the remand portion of 
this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The unappealed March 1970 rating decision granting 
service connection for myositis of the back was adequately 
supported by the evidence then of record.

2.  The veteran has failed to establish any error of fact or 
law in the March 1970 rating decision.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 3.105(a) (2006); Simmons v. Principi, 
17 Vet. App. 104 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

The U. S. Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   

Factual Background

Service connection for myositis of the back was granted in a 
rating decision of March 1970.  The evidence at the time of 
that rating decision indicated that the veteran was seen in 
service with complaints of a sore neck.  The veteran reported 
that he had sprained his neck and low back in service.  VA 
examination in January 1970 revealed the presence of spasms 
at several trigger points.  Spinal motion was otherwise 
excellent.  X-rays indicated intervertebral narrowing at the 
cervical spine; thoracic and lumbar spine were normal.  The 
diagnosis was myositis of the back muscles.  

The veteran submitted a request for increased rating which 
was received by the RO on December 30, 1997.  Evidence 
supportive of the claim for increase was subsequently 
obtained.  Such evidence included medical records reflecting 
a diagnosis of Ehlers-Danlos Syndrome (EDS) in 1998.  

An April 2002 letter from a VA rheumatologist states that EDS 
was present during the veteran's naval service, and that the 
diagnosis of myositis was incorrect.

In September 2004, the Board determined that the veteran's 
EDS had been aggravated by his service and granted service 
connection.  In a December 2005 rating decision, the RO 
granted a 100 percent evaluation for EDS and established an 
effective date of December 30, 1997.

Analysis

The veteran seeks an earlier effective date for the grant of 
service connection for EDS.  He maintains that the March 1970 
rating decision was erroneous in that it was predicated on an 
incorrect diagnosis.  His argument, in essence, is that had 
the correct diagnosis been made at that time, service 
connection for EDS would have been granted and a higher 
evaluation would have been effective since that time.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Evidence that was not 
of record at the time of the decision cannot be used to 
determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

Final RO decisions are entitled to a presumption of 
validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).  
The party bringing a CUE challenge to a final RO decision 
bears the burden of proving that the decision was based on a 
clear and unmistakable error. Id.  This burden is not 
satisfied by the mere assertion that the decision contained 
CUE; instead, the party must describe the alleged error "with 
some degree of specificity" and must provide persuasive 
reasons "as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Pierce v. Principi, 240 F.3d 1348 
(2001). 

The veteran has argued that he has not been able to work for 
any meaningful length of time since release from service; and 
that therefore the 10 percent rating could not be without 
error.  He also argues that the 1970 rating was in error 
because the rater did not take into account his whole 
recorded history and that the rater was bound by due 
diligence to consider the entire recorded history.  The 
veteran's assertions do not rise to a valid allegation of 
CUE.

In 1969, the veteran filed a claim for compensation for a 
neck and back disability.  He made no mention of Ehlers-
Danlos Syndrome and such was not diagnosed at the time.  The 
AOJ addressed his claim and service connection was granted 
for myositis of the back muscles.  Also a 10 percent 
evaluation was assigned.  The veteran was informed of the 
determination and of the right to appeal.  He did not appeal 
and that determination, including the effective date assigned 
and the evaluation are final in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105.  

The veteran's argument that there should have been further 
investigation to obtain a better diagnosis is not a valid 
allegation of CUE.  The determination of whether there is CUE 
in a rating decision is based upon the evidence of record at 
the time of the decision.  It is not error to not address a 
disease process that is neither claimed nor identified at the 
time of the rating decision.  His assertion that there should 
have been further investigation is no more than an assertion 
of a failure in the duty to assist.  Such failure, even if 
true, never rises to clear and unmistakable error. 

Even if there had been some failure on the part of the 
adjudicator to address a disease process that had not been 
claimed and had not been diagnosed at the time of the 1970 
rating decision, such failure does not constitute clear and 
unmistakable error in the rating decision and does not 
establish that there is a pending unadjudicated claim.  Where 
the veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) 
on one of the claims but fails to specifically address the 
other claim, the second claim is deemed denied, and the 
appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 
1258 (Fed. Cir. 2006).  Similarly, the decision to assign a 
10 percent evaluation was a determination based upon the 
evidence of record at that time.  The veteran had the right 
to appeal and did not.  The argument that he should have been 
assigned a higher evaluation is an assertion regarding how 
the evidence should have been weighed.  Such assertion doe 
not rise to a valid allegation of CUE. 

The effective date of an award based on a veteran's request 
to reopen a final decision on the basis of new and material 
evidence is generally the date that the application to reopen 
was filed. 38 U.S.C. § 5110(a) (2000); Sears v. Principi, 349 
F.3d 1326, 1330-31 (Fed.Cir.2003).  In contrast, the 
reopening of a final decision based on CUE "has the same 
effect as if the [reopening] decision had been made on the 
date of the prior decision." 38 U.S.C. §§ 5109A(b), 7111(b) 
(2000).  Generally, an RO's initial determination will become 
final unless the veteran appeals that determination to the 
Board.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed.Cir.2002) 
(en banc); Deshotel, supra.

The veteran did appeal the rating decision that eventually 
granted service connection for Ehlers-Danlos Syndrome.  
However, the appeal of that rating decision and the effective 
date assigned does not provide a springboard for revisiting 
the 1970 rating decision or establishing CUE in the 1970 
rating decision.  If the December 1997  claim is viewed as a 
claim for service connection the general rule is that the 
effective date is no earlier than the date of claim.  If 
viewed as a claim to reopen, the effective date is no earlier 
than the date of claim to reopen.  In essence, the same 
effective date.  38 U.S.C.A. § 5110(a).  If viewed as a claim 
for increase, the effective date may be the date of claim or 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred of application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b).  The veteran's statement that his claim has been 
on-going for 37 years is incorrect.  He filed claims and such 
claims were addressed.  Rewriting of history and fiction do 
not establish clear and unmistakable error.

Having determined that the veteran's assertions do not raise 
a valid allegation of CUE, the Board must dismiss the 
veteran's motion for revision without prejudice to refiling.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).



ORDER

The motion for revision of the March 26, 1970 rating decision 
on the basis of clear and unmistakable error is dismissed 
without prejudice.


REMAND

The Board notes that the VCAA is also applicable to the issue 
of entitlement to an effective date earlier than December 30, 
1997 for the grant of service connection for Ehlers-Danlos 
Syndrome.

The AOJ assigned an effective date of December 30, 1997 for 
the grant of service connection for EDS.  However, an 
appropriate VCAA notice letter was not sent to the veteran 
after his submission of the notice of disagreement.  

Accordingly, the case is REMANDED for the following action:

The AOJ should send a letter with respect 
to the issue on appeal that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(b), to include notice that the veteran 
should submit any pertinent evidence in 
his possession.  The letter should comply 
with Dingess/Hartman.  Thereafter, there 
must be subsequent process (Mayfield Fed. 
Cir).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


